
	

113 S436 IS: Sequester for Congressional Pay and Accountability Act
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 436
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Mr. Nelson (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To require that the salaries of Members of
		  Congress be sequestered during any sequester under the Balanced Budget and
		  Emergency Deficit Control Act of 1985.
	
	
		1.Short titleThis Act may be cited as the
			 Sequester for Congressional Pay and
			 Accountability Act.
		2.Sequestering the pay of members of
			 congress
			(a)Member sequesterSection 251 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 901) is amended by adding at
			 the end the following:
				
					(d)Congressional pay
						(1)DefinitionIn this
				subsection, the term furlough period means each period—
							(A)beginning on the
				effective date of the first furlough of any individual employed by the Federal
				Government relating to a sequestration order issued under this Act; and
							(B)ending on the
				last day of the fiscal year to which the sequestration order described in
				subparagraph (A) applies.
							(2)Pay reductionDuring a furlough period, the pay of each
				Member of Congress shall be reduced by the greatest percentage by which the pay
				of an individual employed by the Federal Government is reduced as a result of a
				furlough relating to the sequestration order for that furlough
				period.
						.
			(b)Effective date
				(1)In generalExcept as provided in paragraph (2), the
			 amendment made by subsection (a) shall take effect on the date of enactment of
			 this section.
				(2)27th
			 amendmentIf the application
			 of the amendment made by subsection (a) to the pay of Members of Congress
			 pursuant to paragraph (1) is held to be unconstitutional under the XXVII
			 Amendment to the Constitution of the United States, the amendment made by
			 subsection (a) shall take effect upon the convening of the 114th
			 Congress.
				
